DETAILED ACTION

Response to Arguments

Applicant's arguments filed 5/4/2022 have been fully considered.

Regarding Applicant’s argument that the claims should not be interpreted under 35 U.S.C. 112(f) because the “multifrequency GNSS functional module” is no longer recited, Examiner agrees. No claim limitations are currently interpreted under 35 U.S.C. 112(f).

Regarding Applicant’s argument that the amendments overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections, Examiner agrees and the rejections are withdrawn. A new 35 U.S.C. 112(b) rejection of claim 19 has been made, necessitated by amendment. 

The claims are newly rejected under 35 U.S.C. 112(a) for lack of written description of the amended language “navigation signals” in claims 1, 3-9, 11-7, and 19-23. The specification has been objected to for not providing antecedent basis for the “navigation signals”.


Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for “navigation signals” as recited in amended claims 1, 3-9, 11-17, and 19-23.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite new matter:

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP 2163(A)(I).  
Further, the MPEP provides guidance for determining written description of claims.  MPEP 2163(II). In particular, the MPEP states “[c]laim construction is an essential part of the examination process. Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”
The instant specification and original claims describe receiving GNSS signals, converting GNSS signals to digital RF signals, and further processing said signals to calculate position, velocity, or time.  The specification does not contemplate using navigation signals outside of GNSS frequency bands. Rather, the embodiments described in the specification describe filtering out signals outside of these frequency bands. See specification pages 11-13.
Claims 1, 9, and 17, as amended, recite the reception and processing of “navigation signals” for determining position, velocity, or time.  The broadest reasonable interpretation of navigation signals includes signals outside of GNSS signals.  For example, Raquet (“Non-GNSS Radio Frequency Navigation”) sets forth three categories of non-GNSS navigation approaches: image/lidar/Doppler/DR aiding of inertial, beacon-based navigation (including pseudolites), and navigation using signals of opportunity (SoOP).  Because the broadest reasonable interpretation of navigation signals would include non-GNSS signals, and because the specification fails to describe non-GNSS signal navigation, the applicant fails to demonstrate written description for claims 1, 9, and 17 as amended.
The remaining claims are dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19 line 4, “the GNSS raw measurements” lack antecedent basis in the claim. Claim 20 is rejected as indefinite because it depends on claim 19.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648